


Exhibit 10.38

 

TRAVELERS
STOCK OPTION GRANT NOTIFICATION AND AGREEMENT

 

(This award must be accepted within 90 days after the Grant Date shown below or
it will be forfeited. Refer below to Section 16.)

 

Participant:

 

“NAME”

 

Grant Date:

 

“GRANT DATE”

 

 

 

 

 

 

 

Number of Shares:

 

“GRANTED”

 

Grant Price:

 

$ “GRANT PRICE”

 

 

 

 

 

 

 

Expiration Date:

 

“EXPIRATION DATE”

 

Vesting Date:

 

3 years from Grant Date

 

1.                                      Grant of Option. This option is granted
pursuant to The Travelers Companies, Inc. 2014 Stock Incentive Plan, as it may
be amended from time to time (the “Plan”), by The Travelers Companies, Inc. (the
“Company”) to you (the “Participant”) as an employee of the Company or an
affiliate of the Company (together, the “Travelers Group”). The Company hereby
grants to the Participant as of the Grant Date a non-qualified stock option (the
“Option”) to purchase the number of shares set forth above of the Company’s
common stock, no par value (“Common Stock”), at an option price per share (the
“Grant Price”) set forth above, pursuant to the Plan, as it may be amended from
time to time, and subject to the terms, conditions, and restrictions set forth
herein, including, without limitation, the conditions set forth in Section 5.

 

2.                                      Terms and Conditions. The terms,
conditions, and restrictions applicable to the Option are specified in the Plan
and this grant notification and agreement, including Exhibits A and B (the
“Award Agreement”). The terms, conditions and restrictions in the Plan include,
but are not limited to, provisions relating to amendment, vesting, cancellation,
and exercise, all of which are hereby incorporated by reference into this Award
Agreement to the extent not otherwise set forth herein.

 

By accepting the Option, the Participant acknowledges receipt of the prospectus
dated February 3, 2015 and any applicable prospectus supplements thereto
(together, the “Prospectus”) and that he or she has read and understands the
Prospectus.

 

The Participant understands that the Option and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Option is
contingent, and depends on the future market price of the Common Stock, among
other factors. The Participant further confirms his or her understanding that
the Option is intended to promote employee retention and stock ownership and to
align participants’ interests with those of shareholders. Additionally, the
Participant understands that the Option is subject to vesting conditions and
will be cancelled if the vesting or other conditions are not satisfied. Thus,
the Participant understands that (a) any monetary value assigned to the Option
in any communication regarding the Option is contingent, hypothetical, or for
illustrative purposes only, and does not express or imply any promise or intent
by the Company to deliver, directly or indirectly, any certain or determinable
cash value to the Participant; (b) receipt of the Option or any incentive award
in the past is neither an indication nor a guarantee that an incentive award of
any type or amount will be made in the future, and that absent a written
agreement to the contrary, the Company is free to change its practices and
policies regarding incentive awards at any time; and (c) vesting may be subject
to confirmation and final determination by the Company’s Board of Directors or
its Compensation Committee (the “Committee”) that the vesting conditions have
been satisfied.

 

The Participant shall have no rights as a stockholder of the Company with
respect to any shares covered by the Option unless and until the Option vests,
is properly exercised and shares of Common Stock are issued.

 

3.                                      Vesting. The Option shall vest in full
and become exercisable on the Vesting Date set forth above, provided the
Participant remains continuously employed within the Travelers Group. The Option
shall in all events expire on the tenth (10th) anniversary of the Grant Date set
forth above. If the Participant has a termination of, or leave from active
employment prior to exercise or expiration of the Option, the Participant’s
rights are determined under the Option Rules of Exhibit A.

 

1

--------------------------------------------------------------------------------


 

4.                                      Exercise of Option. The Option may be
exercised in whole or in part by the Participant after the Vesting Date (or the
date provided pursuant to Exhibit A) upon notice to the Company together with
provision for payment of the Grant Price and applicable withholding taxes. Such
notice shall be given in the manner prescribed by the Company and shall specify
the date and method of exercise and the number of shares being exercised. The
Participant acknowledges that the laws of the country in which the Participant
is working at the time of grant or exercise of the Option (including any
rules or regulations governing securities, foreign exchange, tax, or labor
matters) or Company accounting or other policies dictated by such country’s
political or regulatory climate, may restrict or prohibit any one or more of the
stock option exercise methods described in the Prospectus, that such
restrictions may apply differently if the Participant is a resident or
expatriate employee, and that such restrictions are subject to change at any
time. The Committee may suspend the right to exercise the Option during any
period for which (a) there is no registration statement under the Securities Act
of 1933, as amended, in effect with respect to the shares of Common Stock
issuable upon exercise of the Option, or (b) the Committee determines, in its
sole discretion, that such suspension would be necessary or advisable in order
to comply with the requirements of (i) any applicable federal securities law or
rule or regulation thereunder; (ii) any rule of the New York Stock Exchange or
other self-regulatory organization; or (iii) any other federal or state law or
regulation (an “Option Exercise Suspension”). To the extent the vested and
exercisable portion of the Option remains unexercised as of the close of
business on the date the Option expires (the Expiration Date or such earlier
date that is the last date on which the Option may be exercised under the Option
Rules of Exhibit A if the Participant’s employment with the Travelers Group has
ended), that portion of the Option will be exercised without any action by the
Participant in accordance with Section 7.5 of the Plan if the Fair Market Value
of a share of Common Stock on that date is at least $0.01 greater than the Grant
Price, the exercise will result in Participant receiving at least one
incremental share, and no Option Exercise Suspension is then in effect.

 

5.                                      Grant Conditioned on Principles of
Employment Agreement.

 

By entering into this Award Agreement, the Participant shall be deemed to have
confirmed his or her agreement to be bound by the Company’s Principles of
Employment Agreement in effect on the date immediately preceding the Grant Date
(the “POE Agreement”), as published on the Company’s intranet site or previously
distributed in hard copy to the Participant. Furthermore, by accepting the
Option, the Participant agrees that the POE Agreement shall supersede and
replace the form of Principles of Employment Agreement contained or referenced
in any Prior Equity Award (as defined below) made by the Company to the
Participant, and, accordingly, such Prior Equity Award shall become subject to
the terms and conditions of the POE Agreement.

 

6.                                      Acceptance of Exhibits A and B. The
Participant agrees to be bound by the terms of the Option Rules set forth in
Exhibits A and B (“Option Rules”).

 

7.                                      Acceptance of and Agreement to
Non-Solicitation and Confidentiality Conditions. In consideration for the award
of Options under this Award Agreement, the Participant agrees that the Option is
conditioned upon Participant’s compliance with the following non-solicitation
and confidentiality conditions (the “Non-Solicitation Conditions” and the
“Confidentiality Conditions,” respectively):

 

(a)                                 The Company and the Participant understand,
intend and agree that the Non-Solicitation Conditions of this Section 7 are
intended to protect the Travelers Group and other participants in the Plan
against the Participant soliciting its employees and/or its business during the
twelve (12) month period (the “Restricted Period”) following the date of the
Participant’s termination of employment with the Travelers Group (whether
voluntary or involuntary) as reflected on the Travelers Group’s books and
records (the “Termination Date”), while recognizing that after the Termination
Date the Participant is still permitted to compete with the Travelers Group
subject to the restrictions set forth below. Nothing in this Section 7 is
intended to limit any of the Travelers Group’s rights or claims as to any future
employer of the Participant.

 

(b)                                 Non-Solicitation of Employees. The
Participant acknowledges that the Travelers Group sustains its operations and
the goodwill of its clients, customers, policyholders, producers, agents and
brokers (its “Customers”) through its employees. The Travelers Group has made
significant investment in its employees and their ability to establish and
maintain relationships with each

 

2

--------------------------------------------------------------------------------


 

other and with the Travelers Group’s Customers in order to further its
operations and cultivate goodwill. The Participant acknowledges that the loss of
the Travelers Group’s employees could adversely affect its operations and
jeopardize the goodwill that has been established through these employees, and
that the Travelers Group therefore has a legitimate interest in preventing the
solicitation of its employees. During the Restricted Period, the Participant
will not, directly or indirectly, seek to recruit or solicit, attempt to
influence or assist, participate in, or promote the solicitation of, or
otherwise attempt to adversely affect the employment of any person who was or is
employed by the Travelers Group at any time during the last three months of the
Participant’s employment or during the Restricted Period. Without limiting the
foregoing restriction, the Participant shall not, on behalf of himself or
herself or any other person, hire, employ or engage any such person and  shall
not engage in the aforesaid conduct through a third party for the purpose of
colluding to avoid the restrictions in this Section 7. Without limiting the
generality of the restrictions under this Section, by way of example, the
restrictions under this Section shall prohibit the Participant from
(i) interviewing a Travelers Group employee, (ii) communicating in any manner
with a Travelers Group employee in connection with a current or future
employment opportunity outside of the Travelers Group, (iii) identifying
Travelers Group employees to potentially be solicited or hired, (iv) providing
information or feedback regarding Travelers Group employees seeking employment
with the Participant’s subsequent employer and/or (v) otherwise assisting or
participating in the solicitation or hiring of  a Travelers Group employee.
However, the Non-Solicitation Conditions do not preclude the Participant from
directing a third party (including but not limited to employees of his/her
subsequent employer or a search firm) to broadly solicit, recruit, and hire
individuals, some of whom may be employees of the Travelers Group, provided that
the Participant does not direct such third party specifically to target
employees of the Travelers Group generally or specific individual employees of
the Travelers Group.

 

(c)                                  Non-Solicitation of Business. The
Participant acknowledges that by virtue of his or her employment with the
Travelers Group, he or she may have developed relationships with and/or had
access to Confidential Information (as defined below) about the Travelers
Group’s Customers and is, therefore, capable of significantly and adversely
impacting existing relationships that the Travelers Group has with them. The
Participant further acknowledges that the Travelers Group has invested in its
and the Participant’s relationship with its Customers and the goodwill that has
been developed with them and therefore has a legitimate interest in protecting
these relationships against solicitation and/or interference by the Participant
for a reasonable period of time after the Participant’s employment with the
Travelers Group ends. If, after the Termination Date, the Participant accepts a
position as an employee, consultant or contractor with a “Competitor” (as
defined below), then, during the Restricted Period, the Participant will not,
directly or indirectly, solicit, interfere with or attempt to influence any
Customer of the Travelers Group to discontinue business with the Travelers Group
and/or move existing or future business of the Travelers Group elsewhere. This
restriction applies with respect to any business of any current or prospective
client, customer or policyholder of the Travelers Group (i) on which the
Participant, or anyone reporting directly to him or her, worked or was actively
engaged in soliciting or servicing or (ii) about which the Participant gained
access to Confidential Information (as defined below) during the Participant’s
employment with the Travelers Group. In addition to the foregoing restriction,
the Participant agrees not to be personally involved in the negotiation,
competition for, solicitation or execution of any individual book roll
over(s) or other book of business transfer arrangements involving the transfer
of business away from the Travelers Group, at any time during the twenty-four
month period following the Termination Date (the “Enhanced Restricted Period”).
The Participant may, at any time after the Termination Date, broadly direct a
third party (including but not limited to employees of his/her subsequent
employer) to negotiate, compete for, solicit and execute such book roll
over(s) or other book of business transfer arrangements, provided that (i) the
Participant is not personally involved in such activities and (ii) the
Participant does not direct such third party specifically to target business of
the Travelers Group. As used herein, “Competitor” shall include any business
enterprise or organization, including, without limitation, agents, brokers and
producers, that engages in, owns or controls a significant interest in any
entity that engages in the sale of products and/or performance of services of
the type sold or performed by the Travelers Group and/or provides advice
relating to such products and services.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Subject to the non-competition obligations
in the Option Rules that apply to Participants meeting the “Retirement Rule,” at
any time after the Termination Date, the Participant may otherwise compete with
the Travelers Group, including but not limited to competing on an account by
account or deal by deal basis, to the extent that he or she does not violate the
provisions of subsection (c) above or any other contractual, statutory or common
law obligations to the Travelers Group.

 

(e)                                  Notwithstanding anything herein to the
contrary, if the Participant breaches any of the Non-Solicitation Conditions of
this Section 7, then the Restricted Period (or the Enhanced Restricted Period,
if applicable) will be extended until the date that is 12 months (or 24 months,
in the case of a breach under Section 7(c) with respect to the restrictions
applicable during the Enhanced Restricted Period) after the date of the
Participant’s last breach of such Non-Solicitation Conditions.

 

(f)                                   The Participant agrees not to, either
during or after his or her employment, use, publish, make available, or
otherwise disclose, except for benefit of the Travelers Group in the course of
such employment, any technical or confidential information (“Confidential
Information”) developed by, for, or at the expense of the Travelers Group, or
assigned or entrusted to the Travelers Group, unless such information is
generally known outside of the Travelers Group. Confidential information
includes, but is not limited to, non-public information such as social security
numbers or social insurance numbers; medical information; internal information
about the Travelers Group’s business, such as non-public financial, sales,
marketing, claim, technical and business information, including profit and loss
statements, business/marketing strategy and “Trade Secrets” (as defined below);
employee, client, customer, policyholder, vendor, consultant and agent
information; legal advice obtained; product and system information; and any
compilation of this information or employee information obtained solely through
the course of employment with any member(s) of the Travelers Group. Nothing in
this definition should be construed as prohibiting non-managerial employees (and
in Minnesota, all employees) from sharing information concerning their own wages
or other terms and conditions of employment, or for purposes of otherwise
pursuing their legal rights. As used herein, “Trade Secrets” shall include
information relating to the Travelers Group and its affiliates that is
protectable as a trade secret under applicable law, including, without
limitation, and without regard to form:  technical or non-technical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing, a process, financial data, financial plans, business and strategic
plans, product plans, source code, software, unpublished patent applications,
customer proposals or pricing information or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use. In
addition, the Participant will keep at all times subject to the Travelers
Group’s control and will deliver to or leave with the Travelers Group all
written and other materials in any form or medium (including, but not limited
to, print, tape, digital, computerized and electronic data, parts, tools, or
equipment) containing such technical or Confidential Information upon
termination of the Participant’s employment. The Participant also agrees to
cooperate to remedy any unauthorized use of such information and not to violate
any Travelers Group policy regarding same. The Participant agrees that all
records, reports, notes, compilations, or other recorded matter, and copies or
reproductions thereof, relating to the Travelers Group’s operations, activities,
Confidential Information, or business, made or received by the Participant
during the Participant’s employment with any member(s) of the Travelers Group
are, and shall be, the property of the Travelers Group exclusively, and the
Participant will keep the same at all times subject to the Travelers Group’s
control and will deliver or leave with the Travelers Group the same at the
termination of the Participant’s employment.

 

(g)                                  If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 7 is
invalid or unenforceable, the parties agree that (i) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, (ii) the parties shall request that the court exercise that power,
and (iii) this Award Agreement shall be

 

4

--------------------------------------------------------------------------------


 

enforceable as so modified after the expiration of the time within which the
judgment or decision may be appealed.

 

(h)                                 During the Restricted Period or any
extension thereof, the Participant shall notify any subsequent employer of his
or her obligations under this Award Agreement prior to commencing employment.
During the Restricted Period or any extension thereof, the Participant will
provide the Company and his or her prior manager at the Travelers Group fourteen
(14) days’ advance written notice prior to becoming associated with and/or
employed by any person or entity or engaging in any business of any type or
form, with such notice including the identity of the prospective employer or
business, the specific division (if applicable) for which the Participant will
be performing services and the title or position to be assumed by the
Participant. The Participant must provide a copy of such notice to the Company’s
Employee Services Unit by email, facsimile or regular mail as follows:

 

Email:            4-ESU@travelers.com

 

Fax:                       1.866.871.4378 (U.S. and Canada)

001.866.871.4378 (Europe)

 

Mail:                   The Travelers Companies, Inc.

Employee Services Unit

385 Washington Street

Mail Code: 9275-SB02L

St. Paul, MN  USA 55102

 

(i)                                     As consideration for and by accepting
the Option, the Participant agrees that the Non-Solicitation Conditions and
Confidentiality Conditions of this Section 7 shall supersede any
non-solicitation and confidentiality covenants contained or incorporated in any
prior equity award made by the Company to the Participant under the Plan, The
Travelers Companies, Inc. Amended and Restated 2004 Stock Incentive Plan, the
Travelers Property Casualty Corp. 2002 Stock Incentive Plan, or The St. Paul
Companies, Inc. Amended and Restated 1994 Stock Incentive Plan (“Prior Equity
Awards”); accordingly, such Prior Equity Awards shall become subject to the
terms and conditions of the Non-Solicitation Conditions and Confidentiality
Conditions of this Section 7. However, these Non-Solicitation Conditions and
Confidentiality Conditions shall be in addition to, and shall not supersede, any
non-solicitation, non-competition, confidentiality, intellectual property or
other restrictive covenants contained or incorporated in (i) any Non-Competition
Agreement between any member(s) of the Travelers Group and the Participant
arising out of the Participant’s service as a Management Committee member or
otherwise, (ii) any employment agreement or other agreement between any
member(s) of the Travelers Group and the Participant (other than such Prior
Equity Awards), or (iii) any other Travelers Group plan or policy that covers
the Participant (other than such Prior Equity Awards).

 

8.                                      Forfeiture of Option Awards.

 

(a)                                 Participant’s Agreement. The Participant
expressly acknowledges that the terms of Section 7 and this Section 8 are
material to this Agreement and reasonable and necessary to protect the
legitimate interests of the Travelers Group, including without limitation, the
Travelers Group’s Confidential Information, trade secrets, customer and supplier
relationships, goodwill and loyalty, and that any violation of these
Non-Solicitation Conditions or Confidentiality Conditions by the Participant
would cause substantial and irreparable harm to the Travelers Group and other
Participants in the Plan. The Participant further acknowledges and agrees that:

 

(i)                                     The receipt of the Option constitutes
good, valuable and independent consideration for the Participant’s acceptance of
and compliance with the provisions of the Award Agreement, including the
forfeiture and repayment provision of subsection 8(b) below and the
Non-Solicitation Conditions and Confidentiality Conditions of Section 7 above,
and the amendment of Prior Equity Award provisions of subsection 7(i), 8(f) and
Section 18, below.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  The Participant’s rights with respect to
the Option are conditioned on his or her compliance with the POE Agreement at
all times after acceptance of the POE Agreement in accordance with Sections 5
and 16 hereunder.

 

(iii)                               The scope, duration and activity
restrictions and limitations described in this Agreement are reasonable and
necessary to protect the legitimate business interests of the Travelers Group.
The Participant acknowledges that all restrictions and limitations relating to
the Restricted Period will apply regardless of the reason the Participant’s
employment ends. The Participant further agrees that any alleged claims the
Participant may have against the Travelers Group do not excuse the Participant’s
obligations under this Award Agreement.

 

(b)                                 Forfeiture and Repayment Provisions. The
Participant agrees that, prior to the Termination Date and during the Restricted
Period (or the Enhanced Restricted Period, as applicable), if the Participant
breaches the Non-Solicitation Conditions, the Confidentiality Conditions and/or
the POE Agreement, in addition to all rights and remedies available to the
Travelers Group at law and in equity (including without limitation those set
forth in the Option Rules for involuntary termination), the Participant will
immediately forfeit any portion of the Option under this Award Agreement that
has not otherwise been previously forfeited under the Award Rules in Exhibit A
and that has not yet been paid, exercised, settled or vested. The Company may
also require repayment from the Participant of any and all compensatory value
that the Participant received for the last twelve (12) months of his or her
employment and through the end of the Restricted Period (or the Enhanced
Restricted Period, as applicable) from this Option or any Prior Equity Awards
(including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution,
exercise, or settlement of any such awards and/or any consideration in excess of
such gross amounts received by the Participant upon the sale or transfer of the
Common Stock acquired through vesting, distribution, exercise, or settlement of
any such awards). The Participant will promptly pay the full amount due upon
demand by the Company, in the form of cash or shares of Common Stock at current
Fair Market Value.

 

(c)                                  No Limitation on the Travelers Group’s
Rights or Remedies. The Participant acknowledges and agrees that the forfeiture
and repayment remedies under subsection 8(b) are non-exclusive remedies and
shall not limit or modify the Travelers Group’s other rights and remedies to
obtain other monetary, equitable or injunctive relief as a result of breach of,
or in order to enforce, the terms and conditions of this Agreement or with
respect to any other covenants or agreements between the Travelers Group and the
Participant or the Participant’s obligations under applicable law.

 

(d)                                 Option Rules. The Option Rules provide a
right to payment, subject to certain conditions, following the Participant’s
Termination Date if the Participant meets the Retirement Rule which, among other
conditions, may require that the Participant not engage in any activities that
compete with the business operations of the Travelers Group through the
settlement or exercise date of the Option (such non-compete condition may extend
beyond the Restricted Period). The remedies for a violation of such non-compete
conditions are specified in the Option Rules and are in addition to any remedies
of the Travelers Group under this Section 8.

 

(e)                                  Severability. If any court determines that
any of the terms and conditions of Section 7 or this Section 8 are invalid or
unenforceable, the remainder of the terms and conditions shall not thereby be
affected and shall be given full effect, without regard to the invalid portions.
If any court determines that any of the terms and conditions are unenforceable
because of the duration of such terms and conditions or the area covered
thereby, such court shall have the power to reduce the duration or area of such
terms and conditions and, in their reduced form, the terms and conditions shall
then be enforceable and shall be enforced.

 

(f)                                   Awards Subject to Recoupment. Except to
the extent prohibited by law, this Option and any outstanding Prior Equity Award
may be forfeited, and the compensatory value received under such awards
(including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution, exercise
or settlement of

 

6

--------------------------------------------------------------------------------


 

such awards, or consideration in excess of such gross amounts received by the
Participant upon the sale or transfer of the Common Stock acquired through
vesting, distribution, exercise or settlement of such awards) may be subject to
recoupment by the Company, in accordance with the Company’s executive
compensation recoupment policy and other policies in effect from time to time
with respect to forfeiture and recoupment of bonus payments, retention awards,
cash or stock-based incentive compensation or awards, or similar forms of
compensation, and the terms of any such policy, while it is in effect, are
incorporated herein by reference. As consideration for and by accepting the
Award Agreement, the Participant agrees that all the remedy and recoupment
provisions of this Section 8 shall apply to any Prior Equity Award made by the
Company to the Participant, shall be in addition to and shall not supersede any
other remedies contained or referenced in any such Prior Equity Award, and,
accordingly, such Prior Equity Award shall become subject to both those other
remedies and the terms and conditions of this Section 8.

 

(g)                                  Survival of Provisions. The agreements,
covenants, obligations, and provisions contained in Section 7 and this Section 8
shall survive the Participant’s Termination Date and the expiration of this
Award Agreement, and shall be fully enforceable thereafter.

 

9.                                      Consent to Electronic Delivery. In lieu
of receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company desires or may be required to deliver (including, but not limited to,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
agreements, forms and communications) in connection with this and any other
prior or future incentive award or program made or offered by the Company or its
predecessors or successors. Electronic delivery of a document to the Participant
may be via a Company e-mail system or by reference to a location on a Company
intranet site to which the Participant has access.

 

10.                               Administration. The Company’s Compensation
Committee or its designee administers the Plan and this Award Agreement and has
the authority to interpret any ambiguous or inconsistent terms in its sole
discretion. The Participant’s rights under this Award Agreement are expressly
subject to the terms and conditions of the Plan and to any guidelines the
Compensation Committee or its designee adopts from time to time. The
interpretation and construction by the Compensation Committee or its designee of
the Plan and this Award Agreement, and such rules and regulations as the
Compensation Committee or its designee may adopt for purposes of administering
the Plan and this Award Agreement, will be final and binding upon the
Participant.

 

11.                               Entire
Agreement/Amendment/Survival/Assignment. The terms, conditions and restrictions
set forth in the Plan and this Award Agreement constitute the entire
understanding between the parties hereto regarding the Option and supersede all
previous written, oral, or implied understandings between the parties hereto
about the subject matter hereof. This Award Agreement may be amended by a
subsequent writing (including e-mail or electronic form) agreed to between the
Company and the Participant. Section headings herein are for convenience only
and have no effect on the interpretation of this Award Agreement. The provisions
of the Award Agreement that are intended to survive the Termination Date of a
Participant, specifically including Sections 7 and 8 hereof, shall survive such
date. The Company may assign this Award Agreement and its rights and obligations
hereunder to any current or future member of the Travelers Group.

 

12.                               No Right to Employment. The Participant agrees
that nothing in this Award Agreement constitutes a contract of employment with
the Travelers Group for a fixed duration of time. The employment relationship is
“at will,” which affords the Participant or the Travelers Group the right to
terminate the relationship at any time for any reason or no reason not otherwise
prohibited by applicable law. The Travelers Group retains the right to decrease
the Participant’s compensation and/or benefits, transfer or demote the
Participant or otherwise change the terms or conditions of the Participant’s
employment with the Travelers Group. The Option granted hereunder will not form
part of the Participant’s regular employment compensation and will not be
considered in calculating any statutory benefits or severance pay due to the
Participant.

 

13.                               No Limitation on the Company’s Rights. The
Participant agrees that nothing in this Award Agreement shall in any way affect
the Company’s right or power to make adjustments, reclassifications or

 

7

--------------------------------------------------------------------------------


 

changes in its capital or business structure or to merge, consolidate,
reincorporate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

 

14.                               Transfer Restrictions. The Participant may not
sell, assign, transfer, pledge, encumber or otherwise alienate, hypothecate or
dispose of the Option or his or her right under the Option to receive shares of
Common Stock, except as otherwise provided in the Prospectus.

 

15.                               Conflict. In the event of a conflict between
the Plan and the Award Agreement the Plan terms shall govern.

 

16.                               Acceptance and Agreement by the Participant;
Forfeiture upon Failure to Accept. By accepting this Option, the Participant
agrees to be bound by the terms, conditions, and restrictions set forth in the
Plan, this Award Agreement, and the Travelers Group’s policies, as in effect
from time to time, relating to the Plan. The Participant’s rights under the
Option will lapse ninety (90) days from the Grant Date, and the Option will be
forfeited on such date if the Participant does not accept the Award Agreement by
such date. For the avoidance of doubt, the Participant’s failure to accept the
Award Agreement shall not affect his or her continuing obligations under any
other agreement between any member(s) of the Travelers Group and the
Participant.

 

17.                               Waiver; Cumulative Rights. The Company’s
failure or delay to require performance by the Participant of any provision of
this Award Agreement will not affect its right to require performance of such
provision unless and until the Company has waived such performance in writing.
Each right under this Award Agreement is cumulative and may be exercised in part
or in whole from time to time.

 

18.                               Governing Law and Forum for Disputes. The
Award Agreement shall be legally binding and shall be executed and construed and
its provisions enforced and administered in accordance with the laws of the
State of Minnesota. The jurisdiction and venue for any disputes arising under,
or any action brought to enforce (or otherwise relating to), this Agreement will
be exclusively in the courts in the State of Minnesota, City and County of St.
Paul, including the Federal Courts located therein (should Federal jurisdiction
exist). The parties consent to and submit to the personal jurisdiction and venue
of courts of Minnesota and irrevocably waive any claim or argument that the
courts in Minnesota are an inconvenient forum. The Participant agrees to accept
service of any court filings and process by delivery to his or her most current
home address on record with the Travelers Group via first class mail or other
nationally recognized overnight delivery provider, or by any third party
regularly engaged in the service of process.  As consideration for and by
accepting the Option, the Participant agrees that the Governing Law and Forum
for Disputes provision of this Section 18 shall supersede any governing law,
forum or similar provisions contained or referenced in any Prior Equity Award
made by the Company to the Participant, and, accordingly, such Prior Equity
Award shall become subject to the terms and conditions of the Governing Law and
Forum for Disputes provisions of this Section 18.

 

19.                               Personal Data. The Participant understands
that the Company and other members of the Travelers Group hold certain personal
information about the Participant, which may include, without limitation,
information such as his or her name, home address, telephone number, gender,
date of birth, salary, nationality, job title, social insurance number or other
such tax identity number and details of all awards or other entitlement to
shares of common stock awarded, cancelled, exercised, vested, unvested or
outstanding in his or her favor (“Personal Data”).

 

The Participant understands that in order for the Company to process the
Participant’s Option and maintain a record of Options under the Plan, the
Company shall collect, use, transfer and disclose Personal Data within the
Travelers Group electronically or otherwise, as necessary for the implementation
and administration of the Plan including, in the case of a social insurance
number, for income reporting purposes as required by law. The Participant
further understands that the Company may transfer Personal Data, electronically
or otherwise, to third parties, including but not limited to such third parties
as outside tax, accounting, technical and legal consultants when such third
parties are assisting the Company or other members of the Travelers Group in the
implementation and administration of the Plan. The Participant understands that
such recipients may be located within the jurisdiction of residence of the
Participant, or within the United States or elsewhere and are subject to the
legal requirements in those jurisdictions applicable to those organizations, for
example, lawful requirements to disclose personal information such as the
Personal Data to government authorities in those countries. The Participant

 

8

--------------------------------------------------------------------------------


 

understands that the employees of the Travelers Group and third parties
performing work related to the implementation and administration of the Plan
shall have access to the Personal Data as is necessary to fulfill their duties
related to the implementation and administration of the Plan. By accepting the
Option, the Participant consents, to the fullest extent permitted by law, to the
collection, use, transfer and disclosure, electronically or otherwise, of his or
her Personal Data by or to such entities for such purposes and the Participant
accepts that this may involve the transfer of Personal Data to a country which
may not have the same level of data protection law as the country in which this
Award Agreement is executed. The Participant confirms that if the Participant
has provided or, in the future, will provide Personal Data concerning third
parties including beneficiaries, the Participant has the consent of such third
party to provide their Personal Data to the Travelers Group for the same
purposes.

 

The Participant understands that he or she may, at any time, request to review
the Personal Data and require any necessary amendments to it by contacting the
Company in writing. Additionally, the Participant may always elect to forgo
participation in the Plan or any other award program.

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

 

OPTION RULES
TO TRAVELERS’ STOCK OPTION GRANT NOTIFICATION AND AGREEMENT

 

When you leave the Travelers Group

 

References to “you” or “your” are to the Participant. “Termination Date” is
defined in Section 7(a) of the Award Agreement and means the date of the
termination of your employment with the Travelers Group (whether voluntary or
involuntary) as reflected on the books and records of the Travelers Group.

 

If you terminate your employment or if there is a break in your employment, your
Option may be cancelled before the end of the vesting period and the vesting and
exercisability of your Option may be affected.

 

The provisions in the chart below apply to Options granted under the Plan.
Depending upon your employment jurisdiction upon the Grant Date, special
rules may apply for vesting, payment, exercise and exercisability of your Option
in cases of termination of employment if you satisfy certain age and years of
service requirements (“Retirement Rule”), as set forth in “Retirement Rule”
below. Participants based in countries outside the United States on the Grant
Date or in California immediately prior to the Termination Date should refer to
Exhibit B for special rules that apply. For the avoidance of doubt, the
applicable vesting terms for your Option pursuant to Exhibits A and B shall be
based on your employment jurisdiction on the Grant Date.

 

If any Option exercisability period set forth in the chart below or under
“Retirement Rule” below would otherwise expire during an Option Exercise
Suspension, the Option shall remain exercisable for a period of 30 days after
the Option Exercise Suspension (as defined in Section 4 of the Award Agreement)
is lifted by the Company (but no later than the original option expiration date,
which is the tenth (10th) anniversary of the Grant Date).

 

If You:

 

Here’s What Happens to Your Options:

 

 

 

Terminate employment or your employment is terminated by the Travelers Group for
any reason other than due to death or disability (but you do not meet the
Retirement Rule)

 

Vesting stops and unvested options are cancelled effective on the Termination
Date. You may exercise your vested options for up to 90 days after the
Termination Date but no later than the original option expiration date;
provided, however, that if your employment is terminated for cause or gross
misconduct (as determined by the Committee or its designee in its sole
discretion) you may not exercise vested options at any time after the
Termination Date.

 

 

 

Become disabled (as defined under the Travelers Group’s applicable long-term
disability plan or policy covering disabilities in your employment jurisdiction)

 

Options continue to vest on schedule through an approved disability leave. Upon
the earlier of the (i) Termination Date or (ii) the first anniversary of the
date of the occurrence of the event giving rise to your disability (i.e. the
anniversary of the date of onset of your illness or other incapacity that led to
your disability), your unvested options will vest, and you may exercise your
options for up to one year from such date, but no later than the original option
expiration date.

 

 

 

Take an approved personal leave of absence approved by the Travelers Group under
its Personal Leave Policy, if applicable

 

For the first three months of an approved personal leave, vesting continues. If
the approved leave exceeds three months, vesting is suspended until you return
to work with the Travelers Group and remain actively employed for 30 calendar
days,

 

10

--------------------------------------------------------------------------------


 

 

 

after which time vesting will be restored retroactively. Vested options may be
exercised during approved leave, but no later than the original option
expiration date. If you terminate employment for any reason during the first
year of an approved leave, the termination of employment provisions will apply.
If the leave exceeds one year, all options will be cancelled immediately.

 

 

 

Are on an approved family leave, medical leave, dependent care leave, military
leave, or other statutory leave of absence or notice leave (including, without
limitation, “garden leave” but not including any period corresponding to pay in
lieu of notice, severance pay or other monies on account of the cessation of
your employment)

 

Options will continue to vest on schedule, and you may exercise vested options
during the leave but no later than the original option expiration date.

 

 

 

Die while employed or following employment while your option is still
outstanding

 

Options fully vest upon death. Your estate may exercise options for up to one
year from the date of death but no later than the original option expiration
date.

 

Retirement Rule

 

If, as of your Termination Date, you are at least (i) age 65, (ii) age 62 with
one or more full years of service, or (iii) age 55 with 10 or more full years of
service, then you meet the “Retirement Rule.”

 

The Retirement Rule does not apply if you were involuntarily terminated for
gross misconduct or for cause (as determined by the Committee or its designee in
its sole discretion). If you retire and do not meet the Retirement Rule, you
will be considered to have resigned.

 

If You:

 

 

 

 

 

Meet the Retirement Rule (subject to Exhibit B if applicable)

 

Unvested options fully vest on the Termination Date. Vested options may be
exercised for up to three years from the Termination Date, but no later than the
original option expiration date, provided that you do not engage in any
activities that compete with the business operations of the Travelers Group (as
determined by the Committee or its designee in its sole discretion), including,
but not limited to, working for another insurance company engaged in the
property casualty insurance business as either an employee or independent
contractor. You are not subject to this non-compete provision if you are
terminated involuntarily, but you remain subject to Sections 7 and 8 of the
Award Agreement, and the POE Agreement.

 

When you exercise any options subject to the Retirement Rule, your exercise will
represent and constitute your certification to the Company that you have not
engaged in any activities that compete with the business operations of the
Travelers Group since your Termination Date. You may be required to provide the
Company with other evidence of your compliance with the Retirement Rule as the
Company may require.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Special Rules Applicable to Participants Based in Certain Jurisdictions

 

Terms and Conditions

 

This Exhibit B includes additional and/or alternative terms and conditions that
govern the Award granted to the Participant under The Travelers Companies, Inc.
2014 Stock Incentive Plan (the “Plan”) if the Participant is employed in one of
the jurisdiction listed below on the Grant Date or on the Termination Date if
the Participant is employed in California immediately prior to such Termination
Date. Capitalized terms used but not defined in this Exhibit B are defined in
the Plan and/or Award Agreement and have the meanings set forth therein. To the
extent that this Exhibit B is applicable to the Participant (based on the
Participant’s place of employment on the Grant Date or on the Termination Date
if the Participant is employed in California immediately prior to such
Termination Date), the provisions set forth in this Exhibit B will apply to the
Participant and will supersede the corresponding provisions set forth in the
Award Agreement with respect to the Participant.

 

Notifications

 

This Exhibit B also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
jurisdictions as of January 2015. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
should not rely on the information noted in this Exhibit B as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date by the time the
Participant’s Option hereunder is exercised.

 

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s jurisdiction may apply to the Participant’s
situation.

 

Finally, the Participant understands that if he or she is a citizen or resident
of a jurisdiction other than the one in which the Participant is currently
working, transfers employment after the Grant Date, or is considered a resident
of another jurisdiction for local law purposes, the information contained herein
may not apply to the Participant, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply.

 

*   *   *

 

12

--------------------------------------------------------------------------------


 

Brazil

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  Section 12 of the Award Agreement shall be revised to read as
follows:

 

·                  12. No Right to Employment. The Participant agrees that
nothing in this Award Agreement constitutes a contract of employment with the
Travelers Group. Nothing contained herein shall be deemed to give the
Participant the right to be retained in the service of the Travelers Group or to
interfere with the right of the Travelers Group to terminate the employment of
the Participant at any time.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in a
court of law based in Brazil, at the city where the participant renders his/her
services.

 

·                  The second and third sentences under the heading “Retirement
Rule” in Exhibit A shall be revised to read as follows:

 

·                  The Retirement Rule does not apply if you were terminated for
cause (as determined by the Brazilian Labor Law). If you are retiree and do not
meet the Retirement Rule by the time of your termination, the vesting of your
Option will stop and the unvested portion of your Option will be cancelled
effective on the Termination Date.

 

13

--------------------------------------------------------------------------------


 

California

 

·                  If the Participant is employed in the State of California
immediately prior to the Termination Date, then Sections 7(b) and 7(c) of the
Award Agreement shall be restated to read as follows:

 

7(b)         Non-Solicitation of Employees. The Participant acknowledges that
the Travelers Group sustains its operations and the goodwill of its clients,
customers, policyholders, producers, agents and brokers (its “Customers”)
through its employees. The Travelers Group has made significant investment in
its employees and their ability to establish and maintain relationships with
each other and with the Travelers Group’s Customers in order to further its
operations and cultivate goodwill. The Participant acknowledges that the loss of
the Travelers Group’s employees could adversely affect its operations and
jeopardize the goodwill that has been established through these employees, and
that the Travelers Group therefore has a legitimate interest in preventing the
solicitation of its employees.  Accordingly, the Participant hereby agrees that
during the Restricted Period, the Participant will not, directly or indirectly,
seek to recruit or solicit, attempt to influence or assist, participate in, or
promote the solicitation of the employment of any person who was or is employed
by the Travelers Group at any time during the last three months of the
Participant’s employment or during the Restricted Period. The Participant shall
not engage in the aforesaid conduct through a third party for the purpose of
colluding to avoid the restrictions in this Section 7(b). Without limiting the
generality of the restrictions under this Section 7(b), by way of example, the
restrictions under this Section shall prohibit the Participant from
(i) initiating communications with a Travelers Group employee in connection with
a current or future employment opportunity outside of the Travelers Group,
(ii) identifying Travelers Group employees to potentially be solicited, and/or
(iii) otherwise assisting or participating in the solicitation of a Travelers
Group employee.

 

Notwithstanding the foregoing, the Non-Solicitation Conditions do not preclude
the Participant from directing a third party (including but not limited to
employees of his/her subsequent employer or a search firm) to broadly solicit,
recruit, and hire individuals, some of whom may be employees of the Travelers
Group, provided, that the Participant does not direct such third party
specifically to solicit employees of the Travelers Group generally or specific
individual employees of the Travelers Group.

 

7(c)         Non-Solicitation of Business. The Participant acknowledges that by
virtue of his or her employment with the Travelers Group, he or she may have had
access to Trade Secrets and/or Confidential Information (as defined in
Section 7(f)) about the Travelers Group’s Customers and is, therefore, capable
of significantly and adversely impacting existing relationships that the
Travelers Group has with them. The Participant further acknowledges that the
Travelers Group has invested in its and the Participant’s relationship with its
Customers and the goodwill that has been developed with them and therefore has a
legitimate interest in protecting these relationships against Participant’s use
of Trade Secrets and/or Confidential Information to solicit Customers and/or
otherwise interfere with these customer relationships. If, after the Termination
Date, the Participant accepts a position as an employee, consultant or
contractor with a “Competitor” (as defined below), then the Participant will not
utilize Trade Secrets and/or Confidential Information to directly or indirectly,
solicit, interfere with or attempt to influence any Customer of the Travelers
Group to discontinue business with the Travelers Group and/or move existing or
future business of the Travelers Group elsewhere. This restriction applies with
respect to any business of any current or prospective client, customer or
policyholder of the Travelers Group on which the Participant gained access to
Trade Secrets and/or Confidential Information during the Participant’s
employment with the Travelers Group. In addition to the foregoing restriction,
the Participant agrees not to utilize Trade Secrets and/or Confidential
Information in the negotiation, competition for, solicitation or execution of
any individual book roll over(s) or other book of business transfer arrangements
involving the transfer of business away from the Travelers Group. As used
herein, “Competitor” shall include any business enterprise or organization,
including, without limitation, agents, brokers and producers, that engages in,
owns or controls a significant interest in any entity that engages in the sale
of products and/or performance of services of the type sold or performed by the
Travelers Group and/or provides advice relating to such products and services.

 

14

--------------------------------------------------------------------------------

 

Canada

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  Section 12 of the Award Agreement shall be revised to read as
follows:

 

12.          No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment with the Travelers Group.
Nothing contained herein shall be deemed to give the Participant the right to be
retained in the service of the Travelers Group or to interfere with the right of
the Travelers Group to terminate the employment of the Participant at any time.

 

15

--------------------------------------------------------------------------------


 

India

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  To the extent that the Company elects to enforce the
forfeiture and repayment provisions under Section 8(b) of the Award Agreement by
re-acquiring shares of Common Stock held by the Participant, the Company will
pay nominal consideration, as determined at the discretion of the Company, for
such shares and/or obtain approval from the Reserve Bank of India, to the extent
required under applicable law.

 

·                  Section 18 of the Award Agreement shall be revised to read as
follows:

 

18           Governing Law and Forum for Disputes. The Award Agreement shall be
legally binding and shall be executed and construed and its provisions enforced
and administered in accordance with the laws of the State of Minnesota. Any
dispute, claim or controversy arising under, out of, or in connection with or in
relation to this Award Agreement or the Plan, or any breach, termination or
validity thereof, shall be finally determined and adjudicated through
arbitration by a sole arbitrator located in Mumbai, India. The arbitration
proceedings shall be conducted in accordance with the SIAC Rules in effect at
the time of arbitration, and judgment upon the award may be entered in any court
having jurisdiction thereof or having jurisdiction over the parties or their
assets. It is mutually agreed that the written decision of the arbitrator shall
be valid, binding, final and non-appealable. To the extent permitted by law, the
arbitrator’s fees and expenses will be borne equally by each party. In the event
that an action is brought to enforce the provisions of this Award Agreement or
the Plan pursuant to this Section 18, each party shall pay its own attorneys’
fees and expenses regardless of whether there is a prevailing party in the
opinion of the arbitrator deciding such action or the court in which any such
arbitration award is entered. Without prejudice to the rights of the Company
under this Section, if the Participant breaches, or proposes to breach the
provisions of this Award Agreement or Plan, the Company and the Travelers Group
shall be entitled, in addition to all other remedies such party may have, to a
temporary, preliminary or permanent injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the non-breaching party from any court having competent jurisdiction over
either party.

 

16

--------------------------------------------------------------------------------


 

Republic of Ireland

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  Section 12 of the Award Agreement shall be revised to read as
follows:

 

12.          No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment with the Travelers Group
for a definite period of time. The Travelers Group retains the right to decrease
the Participant’s compensation and/or benefits, transfer or demote the
Participant or otherwise change the terms or conditions of the Participant’s
employment with the Travelers Group, subject to applicable Irish law and the
terms of the Participant’s employment contract.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in a
court of law based in the Republic of Ireland. In all other respects, the
regular provisions set forth in Section 18 of the Award Agreement (including
with respect to Minnesota governing law) shall apply.

 

·                  Further to the provisions as set out in Section 19 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1988 together with the Data Protection
(Amendment) Act 2003 (collectively, the “Irish DPA Act”). The Participant
consents to the Company, the Travelers Group and any other third parties as
described in Section 19 processing and transferring their personal data (as
defined in the Irish DPA Act), outside of the European Economic Area even where
the country or territory in question does not maintain adequate data protection
standards.

 

·                  The provisions in the Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Option will cease and all unvested portions of the Option will be
cancelled effective on the Termination Date and you will be permitted to
exercise your vested options for up to 90 days after the Termination Date but no
later than the original Option expiration date.

 

17

--------------------------------------------------------------------------------


 

United Kingdom

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations) will not apply to the Participant.

 

·                  The Restricted Period, as defined in Section 7(a) of the
Award Agreement, will include any period during which the Participant is placed
on “garden leave.”

 

·      The restrictions under Section 7(b) of the Award Agreement related to
non-solicitation of employees shall only apply with respect to employees with
whom the Participant had material dealings during the 12 months preceding the
date of the Participant’s termination of employment with the Travelers Group,
and such restrictions shall not apply with respect to any secretarial or
administrative assistant employees of the Travelers Group.

 

·                  The “Enhanced Restricted Period” defined under
Section 7(c) of the Award Agreement shall be limited to 12 months following the
Termination Date (i.e., the same duration as the normal Restricted Period).
Additionally, under Section 7(c) of the Award Agreement:

 

(i)            the restrictions relating to recruiting or solicitation of,
interference with, attempting to influence or otherwise affecting any client,
customer, policyholder or agent of the Travelers Group shall be limited to such
clients, customers, policyholders or agents with which the Participant had
material dealings within the 12 months preceding the Termination Date; and

 

(ii)           the references to “business” (aside from references to “book of
business”) shall be limited to business activities with which the Participant
was materially involved during the 12 months preceding the Termination Date.

 

·                  Section 12 of the Award Agreement shall be replaced with the
following:

 

12.          No Right to Employment. The Participant agrees that nothing in this
Award Agreement guarantees employment with any member of the Travelers Group for
a fixed duration of time. Each member of the Travelers Group retains the right
to decrease the Participant’s compensation and/or benefits, transfer or demote
the Participant or otherwise change the terms or conditions of the Participant’s
employment with the Travelers Group, subject to applicable law and the terms of
the Participant’s employment contract. Upon termination of the Participant’s
employment (for whatever reason) the Participant will have no rights as a result
of this Award Agreement or any alleged breach of this Award Agreement or
otherwise to any compensation under or in respect of any shares, share options,
restricted stock units, long-term incentive plans or any other profit sharing
scheme in which the Participant may participate or have received grants or
allocations on or before the date on which the Participant’s employment
terminates. Any rights which the Participant may have under such schemes will be
exclusively governed by the rules of such schemes from time to time.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in the
Courts of England and Wales. In all other respects, the regular provisions set
forth in Section 18 of the Award Agreement (including with respect to Minnesota
governing law) shall apply.

 

·                  Further to the provisions as set out in Section 19 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1998 (the “Act”). The Participant consents
to the Company, the Travelers Group and any other third parties as described in
Section 19 processing and transferring their personal data (as defined in the
Act), outside of the European Economic Area even where the country or territory
in question does not maintain adequate data protection standards.

 

·                  In the event a Participant becomes disabled the language
under “Here’s What Happens to Your Award” in Exhibit A shall be replaced with
the following:

 

18

--------------------------------------------------------------------------------


 

Options continue to vest on schedule through an approved disability leave.  If
you are disabled for 12 continuous months, your unvested Options will vest
immediately, and you may exercise Options for up to one year from your
Termination Date, but no later than the original Option expiry date.  You are
considered “disabled” if you are disabled for employment purposes and will be
presumed disabled if you qualify for a long-term disability benefit.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Option will cease and all unvested portions of the Options will
be cancelled effective on the Termination Date and you will be permitted to
exercise your vested options for up to 90 days after the Termination Date but no
later than the original Option expiration date.

 

·                  The provisions in Exhibit A related to disability shall be
inapplicable to the Participant for so long as the Participant remains employed
by the Travelers Group.  Accordingly, a disabled Participant who remains
employed by the Travelers Group shall be treated as a continuing employee in all
respects for purposes of vesting and other rights with respect to the Option.

 

19

--------------------------------------------------------------------------------
